Citation Nr: 1039617	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-21 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from February 1975 to 
November 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2004 rating decision. 


FINDINGS OF FACT

1.  The medical evidence relates the Veteran's current bilateral 
ankle disabilities to his pes planus.

2.  Service connection has been denied for the Veteran's pes 
planus.


CONCLUSION OF LAW

Criteria for service connection for bilateral ankle disabilities 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.  Secondary service connection may be granted 
for a disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).
The Veteran contends that he has a bilateral ankle disability as 
a result of either an injury while on active duty, or as a result 
of his bilateral pes planus.
 
Service treatment records do not reveal evidence of a chronic 
ankle disability.  The Veteran reported in June 2000 that he 
injured his left foot when a 500 gallon water cooler fell on in 
at Ft. Bragg.  He added that the running on hard surfaces in 
boots without orthopedic supports had led to pain and discomfort 
in his feet, although he did not specifically describe any ankle 
problems.  However, an x-ray of the Veteran's left ankle was 
conducted in July 1978, but it was negative, and there is no 
medical indication that any water cooler accident resulted in a 
chronic ankle disability.  The Veteran's service treatment 
records do show that he voiced a number of foot related 
complaints such as tinea pedis while in service, and he was 
treated for pes planus.  However, aside from the x-ray of the 
left ankle, which again was negative, there was no indication in 
the service treatment records that the Veteran injured either 
ankle while in military service.  

Following service, the Veteran was incarcerated, and prison 
records show that he was eventually able to acquire special shoes 
for foot deformities, although, again, neither ankle was 
specifically singled out.

A post-service x-ray study of the Veteran's right ankle, 
completed in August 1987, reveals increased density in the joint 
space, but there was no evidence of any fracture or dislocation.  
In February 1988, x-rays showed a right flat foot, but no other 
bone or joint abnormalities were noted in the right foot.

Prison medical records, dated in October 1999, reflect that the 
Veteran sought treatment for bilateral ankle pain.  

In April 2004, the Veteran indicated that his foot injuries had 
continued to deteriorate, reporting that he had begun to wear 
ankle braces on both ankles.  In July 2004, the Veteran asserted 
that his bilateral ankle condition was podiatry based, explaining 
that as his feet had worsened his other joints had deteriorated.  
The Veteran's claim was denied in September 2004, and he 
appealed.  In his notice of disagreement, the Veteran argued that 
his bilateral ankle condition was derived from a worsening 
condition and deterioration of his feet (namely from his 
diagnosed pes planus).  He asserted that a prolonged period of  
severe pes planus had been known to cause ankle damage.  The 
Veteran indicated that he received ankle braces in 2001.  
Essentially, the Veteran argued that his pes planus has caused 
bilateral ankle disabilities.

The Board remanded the Veteran's claims in October 2007 for a VA 
medical opinion as to the etiology of his bilateral ankle 
disability.  It is noted that in the October 2007 decision, the 
Board specifically denied the Veteran's claim of entitlement to 
service connection for pes planus.  As such, the Veteran's pes 
planus is not service connected.

In January 2010 a VA examiner reviewed the entirety of the 
Veteran's claims file including service treatment records and 
prison treatment records.  However, the examiner found that the 
Veteran's current bilateral ankle complaints were a manifestation 
of his end stage flat foot deformity and were not the result of 
an isolated injury in the military.  The examiner also opined 
that it was less likely than not that the Veteran's flat foot 
deformity was either the result of or aggravated by the Veteran's 
military service.  The examiner noted that the Veteran had a 
history of bilateral developmental foot deformity, and explained 
that possible mechanisms which could alter or aggravate the 
natural course of this developmental deformity included either 
acute high energy injury to his medial column or cumulative micro 
traumas to his medial column over an extended period of time 
(which was shown by the literature to be at least 10 years).  The 
examiner noted that the service treatment records did not 
document either a medial column fracture or a tendon rupture and 
noted that the Veteran served in the military for less than 10 
years.

The medical and lay evidence confirms that the Veteran currently 
has bilateral ankle problems, which it appears began well after 
time in military service, as neither service treatment records 
nor treatment records from shortly after the Veteran's military 
service describe any chronic ankle disability.  Furthermore, 
after reviewing the Veteran's claims file, a VA examiner 
concluded that the Veteran's bilateral ankle problems were in 
fact caused by his pes planus; and the Veteran has not voiced 
disagreement with this conclusion.

As noted above, service connection has been denied for the 
Veteran's pes planus, which includes a determination that the 
Veteran's pes planus was not aggravated by his time in military 
service. 

Given that the Veteran's ankle disabilities were caused by a 
condition that was not of service origin and was not aggravated 
by military service, the criteria for service connection on a 
secondary basis have not been met.  Therefore, the Veteran's 
claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA treatment records, private treatment records, and prison 
treatment records have all been obtained, as have service 
treatment records.  A medical opinion also was obtained.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a bilateral ankle disability is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


